FIFTH THIRD BANK,                       )
                                        )
                  Respondent,           )
                                        )
       vs.                              ) No. SD35767
                                        )
ESTATE OF PATRICIA LYNN SHAW-SCHNELLER, ) FILED: November 5, 2019
a/k/a PATRICIA SCHNELLER, DECEASED,     )
CARNEY SCHNELLER,                       )
a/k/a CARNEY J. SCHNELLER, DECEASED,    )
                                        )
                  Defendants,           )
                                        )
JANET LEA SCHNELLER,                    )
a/k/a JANET LEA COLLIER,                )
                                        )
                  Appellant,            )
                                        )
and NCMIC FINANCE CORPORATION,          )
                                        )
                  Defendant.            )

          APPEAL FROM THE CIRCUIT COURT OF JASPER COUNTY
                          Honorable Gayle L. Crane, Judge
APPEAL DISMISSED
Before Scott, P.J., Bates, C.J., and Sheffield, J.
       PER CURIAM. Appellant appeals pro se from a land-title judgment. Her
brief’s severe Rule 84.04 violations compel us to dismiss.
       We will not detail all deficiencies, but focus only on the brief’s “Points Relied
On” and “Argument” sections quoted below, without correction, in their entirety:
                        POINTS RELIED ON
                                  I
      THE TRIAL COURT ERRED IN THAT IT DENIED
   APPELLANT’S FIRST MOTION TO DISMISS BECAUSE
   IT WAS CONTRARY TO LAW (MO.ANN.STAT.
   § 570.145(1)).

                                  II
      THE TRIAL COURT ERRED IN THAT IT DENIED
   APPELLANT’S SECOND MOTION TO DISMISS
   BECAUSE IT WAS CONTRARY TO LAW (15 U.S.C. § 1639
   (C) SUBTITLE F AND SUBTITLE H; DODD-FRANK ACT
   §1498)

                             ARGUMENT

                                       I

     THE TRIAL COURT ERRED IN IT’S RULING THAT
   DENIED THE APPELLANT’S MOTION EVEN AFTER
   THE     APPEALLANT   PROVIED    SUBSTANTIAL
   EVIDENCE TO HAVE THE CASE DISMISSED, AND BY
   DOING SO ALLOWED THE TRIAL COURT TO ENTER
   INTO A JUDGEMENT AGAIST THE APPELLANT (Tr
   196-198) THAT WOULD NOT HAVE BEEN MADE HAD
   TRIAL COURT NOT RULED CONTRARY TO THE LAW
   IN APPELLANT’S MOTION.

                                      II

     THE TRIAL COURT ERRED IN IT’S RULING DENIED
   THE APPELLANT’S MOTION EVEN AFTER THE
   APPELLANT PROIVED SUBSTANTIAL EVIDENCE TO
   HAVE THE CASE DISMISSED AND ALLOWED THE
   TRIAL COURT TO ENTER INTO A JUDGEMENT
   AGAINST THE APPELLANT (Tr 196-198) THAT WOULD
   NOT HAVE BEEN MADE HAD TRIAL COURT NOT
   RULED CONTRARY TO THE LAW IN THE
   APPELLANT’S MOTION.

The following fairly describes Appellant’s flawed points:
       Each of these points fails to state concisely the legal reasons
   for the claim of reversible error and to explain in summary
   fashion why, in the context of the case, those legal reasons
   support the claim of reversible error, as Rule 84.04(d)(1)

                                  2
           requires. All of appellant’s points are so unintelligible that this
           court would have to rewrite them prior to reviewing them.
              The requirement that the point relied on clearly state the
           contention on appeal is not simply a judicial word game or a
           matter of hypertechnicality on the part of appellate courts. The
           purpose of this rule is to give notice to the opposing party as to
           the precise matters that must be contended with and to inform
           the court of the issues presented for review. A point relied on
           that fails to comply with Rule 84.04(d) preserves nothing for
           appeal.
Washington v. Blackburn, 286 S.W.3d 818, 821 (Mo.App. 2009)(citations and
quotation marks omitted).
       As for the argument required by Rule 84.04(e), there essentially is none.
Such argument should show how legal principles interact with the facts of the case;
i.e., “why, in the context of the case, the law supports the claim of reversible error.”
Washington, 286 S.W.3d at 821. If we try to think up arguments for Appellant,
we abandon neutrality to become her advocate, something we cannot do. Henson
v. Henson, 195 S.W.3d 479, 484 (Mo.App. 2006).
       We have said enough. The point is not to criticize Appellant, but to concisely
explain why her brief is so flawed that we cannot proceed. Appeal dismissed.




                                           3